                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA,                     )
                                              )
v.                                            )      No. 1:94-CR-02-TRM-CHS-01
                                              )
ANTHONY MIDDLEBROOK                           )

                               MEMORANDUM AND ORDER

        ANTHONY MIDDLEBROOK, (“Defendant”) appeared for a hearing on October 31,
2019, in accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the
Petition for a Warrant for an Offender Under Supervision (“Petition”).

        Defendant was placed under oath and informed of his constitutional rights. It was
determined that Defendant wished to be represented by an attorney and he qualified for appointed
counsel. Federal Defender Services of Eastern Tennessee was appointed to represent Defendant.
It was also determined that Defendant had been provided with and reviewed with counsel a copy
of the Petition.

       The Government moved that Defendant be detained without bail pending his revocation
hearing before U.S. District Judge McDonough. Defendant waived his right to a preliminary
hearing and a detention hearing.

       Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
cause to believe Defendant has committed violations of his condition of supervised release as
alleged in the Petition.

       Accordingly, it is ORDERED that:

        (1) Counsel for Defendant and the Government shall confer and make best efforts to submit
to U.S. District Judge McDonough a proposed Agreed Order with respect to an appropriate
disposition of the Petition for Warrant for Offender Under Supervision.

        (2) In the event counsel are unable to reach agreement with respect to an appropriate
disposition of the Petition for Warrant for Offender Under Supervision, they shall request a hearing
before U.S. District Judge McDonough.

        (3) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
further order from this Court is GRANTED.

       SO ORDERED.

       ENTER.
                                              s/fâátÇ ^A _xx
                                              SUSAN K. LEE
                                              UNITED STATES MAGISTRATE JUDGE
